Citation Nr: 1760112	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for neurological impairment of the hip and thigh, to include as secondary to a service-connected lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to February 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015 and April 2017, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in resolving this matter that results from a further remand, because there has not been substantial compliance with prior remand instructions, another remand for development of medical evidence is necessary. 
The Board finds the medical evidence in the record, including the March 2016 examination and May 2017 and August 2017 addendum opinions adequate to address the direct service connection theory of this claim; however, the opinions offered do not adequately address the aggravation aspect of this claim.  
Specifically, while the August 2017 VA examiner opined that the Veteran's sciatica is "not related to" his service connected lumbar spine disability and identified the most likely etiological cause for the sciatica (indicating that the Veteran's non-service connected pyriformis syndrome causes compression of the sciatic nerve), she did not opine whether such disability may have been aggravated by the service-connected lumbar spine disability.  [Notably, the U.S. Court of Appeals for Veterans Claims (CAVC) has held that an indication that a claimed disability is "not due to," "not caused by, "or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310 (b).].  Accordingly, a remand for an addendum medical advisory opinion is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998)

The case is REMANDED for the following :

1.  The AOJ should arrange for the Veteran's entire record (to include this remand) to be returned to the VA physician who provided the August 2017 addendum.  (If that physician is unavailable, or unable to provide the addendum opinions sought, the record should be forwarded to another appropriate neurologist for review and the opinions sought.)  On review of the record, the examiner should provide an advisory medical opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's sciatica (and pyriformis syndrome) and sacroiliitis were aggravated by his service connected lumbar spine disability, or any other service-connected disabilities?   If the opinion is to the effect that the lumbar spine disability or another service-connected disability aggravated a diagnosed neurological impairment, the examiner should, to the extent possible, identify the degree of disability (in terms of symptoms/pathology/impairment) that has resulted from such aggravation.

The examiner must explain the rationale for all opinions.  If the opinion requested cannot be provided without resort to speculation, the examiner must explain why that is so.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

